Cook, J.,
delivered the opinion of the court.
The appellant, Will Reddix, was indicted and tried for murder in the circuit, court of Panola county, and was convicted and sentenced to life imprisonment.
The appellant sought an acquittal in the lower court on the ground of self-defense, and, on appeal, the only assignments of error are that the court erred in giving certain instructions' for the state. The testimony for the state was sufficient to sustain the verdict of the jury, while there was ample evidence on behalf of the defendant, if believed, to sustain the plea of self-defense.
The first assignment of error is without merit and calls for no discussion. The second assignment is directed at an instruction given the state which reads as follows:
*397The court charges the jury, for the state, that in order to justify the killing of deceased on a plea of self-defense it was incumbent on the defendant to show: That at the timé of the homicide he was in imminent danger, at the hands of deceased of his own life, or of great bodily harm.”
This instruction is erroneous, and we think it constitutes reversible error. The first error apparent in the instruction is that it shifts to the defendant the burden of proving his innocence. The burden of proving the guilt of the defendant to a moral certainty and beyond every reasonable doubt is one which the state must always carry, and until it had done so it was not incumbent on the defendant to show anything. A reasonable doubt of the defendant’s guilt, which would require his acquittal, may arise from the evidence offered by the state, or from a lack of evidence of guilt; but this instruction only authorizes an acquittal upon proof by the defendant that at the time of the homicide he was in imminent danger at the hands of deceased of losing Ms life or suffering great bodily harm. In order to require an acquittal of the defendant, it was only necessary that from all the evidence for and against him there should arise a reasonable doubt of his guilt. This instruction is also erroneous in that it informs the jury that the danger which would justify the defendant in killing'Ms assailant must have beén imminent. This deprives the defendant of the right to act upon appearances from which he might reasonably apprehend that he was in imminent danger of losing Ms life or suffering some great personal injury at the hands of deceased. If from the acts of the deceased the defendant had reasonable ground to believe, and did believe, that he was in imminent danger of being killed by the deceased, or of suffering some great personal injury at Ms hands, he was entitled to an acquittal, although there was no danger in fact.
*398This instruction is in sharp conflict with instructions granted the defendant. It is on the vital issue to be decided, and since it is impossible to harmonize it with other instructions, the jury was left without any proper guide, and we cannot say that it was not misled thereby. The errors in the last instruction complained of were probably cured by other instructions, but for the errors indicated under the second assignment the judgment of the court below must be reversed.

Reversed and remanded.